Citation Nr: 9923048	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In November 1997 the Board remanded 
the issue os service connection for a seizure disorder for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for 
seizure disorder is not plausible.


CONCLUSION OF LAW

The claim for service connection for seizure disorder is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

For reasons indicated below, the veteran's claim of 
entitlement to service connection for seizure disorder is not 
well-grounded.

Factual Background

To the extent certain medical evidence of record pertaining 
to the veteran's seizure disorder is not discussed, the Board 
asserts that it has reviewed such evidence and it is not 
probative of a link between the veteran's period of active 
service and a current disability; or, it does not reflect 
information which is of significant value to adjudication of 
the claim for service connection for seizure disorder, when 
viewed in the light of the VA and private medical records 
discussed in this action.  The Board has reviewed all medical 
evidence in each of the claims files of record.

The veteran's service medical records are devoid of any 
complaints, findings, treatment or diagnoses for seizure 
disorder.  

VA and private treatment records, dating from August 1971 to 
May 1996, show that the veteran sought treatment for seizures 
and "blacking out" episodes as early as May 1984.  

Kenneth B. Graulich, M.D., in a May 1984 letter to the 
veteran, stated that a computed tomography (CT) scan of the 
veteran's head was perfectly normal and a brain wave test 
showed a very slight abnormality that was not considered to 
be anything significant and did not indicate the presence of 
any seizures.  The physician stated that he could only 
suspect that the veteran had a seizure, but was unable to 
prove it.  Dr. Graulich felt that there was a very good 
change that the suspected seizure was related to the 
veteran's excessive alcohol consumption.

March and May 1992 VA CT scans of the veteran's head were 
normal.  A May 1992 VA fee-basis electroencephalogram (EEG) 
was assessed as a normal wake study contaminated with Beta 
artifact secondary to medication effect.  There was no 
evidence of a focal destructive or generalized paroxysmal 
abnormality at the time of the recording.  

An April 1992 VA general medical examination report included 
a diagnosis of recurrent syncope of a very questionable 
etiology.  The examiner further noted that it was unclear 
whether the condition was secondary to a previous head trauma 
with head scarring or a true seizure disorder or was possibly 
an alcoholic blackout syndrome or of psychiatric etiology.  
In August 1992 VA neurology examination was conducted for the 
purpose of determining the existence of epilepsy or 
narcolepsy.  During the evaluation, the veteran gave a 
history of having multiple episodes of "passing out" while 
serving in Vietnam.  The examiner noted that it was difficult 
to assess whether or not the veteran had ever really had a 
true seizure and opined that the episodes appeared as if they 
might also be due to panic attacks, anxiety or perhaps 
orthostatic attacks.

In a May 1992 VA report of contact with the veteran's wife, 
it was noted that the veteran had had a seizure the previous 
day.  The wife stated that his seizures started seven to 
eight years previously, before he became a "heavy drinker" 
or began taking Valium regularly. 

In a May 1996 medical consultation to assist in a Social 
Security Administration (SSA) determination, Steven A. 
Conrotto, M.D. noted that the veteran reported having had CT 
and magnetic resonance imaging (MRI) scans of his brain that 
had revealed mild atrophy.  

During his August 1996 personal hearing, the veteran 
testified that he believed his seizures began in the late 
1970's or early 1980's.  He had been told that his head wound 
caused the seizures.

The veteran has submitted several statements of co-workers, 
friends and his brother dating from August 1996 to March 
1998, that indicate that the veteran had had "passing out" 
episodes or a seizure disorder as early as 1971.  When he had 
these episodes while at work, he was required to go home 
because of the danger associated with his job.  

A September 1998 VA neurology examination report initially 
notes that the examiner had reviewed the veteran's claims 
files extensively.  At the time of the examination the 
veteran gave a history of having developed seizures in 1970 
and stated that he had been treated since that time.  He 
believed the seizures were the result of an inservice shell 
fragment wound to the head.  The examiner diagnosed amnestic 
episodes.  The examiner believed that the evidence of record 
was more indicative of a somatization disorder or a 
psychiatric-based disorder as the veteran had not complained 
of tonic-clonic movements.  The examiner opined that the 
evidence in the claims files did not clearly show that the 
veteran's episodes had their onset in service or within a 
year of his discharge from service, but more likely began in 
1984, the first documentation of any studies referable to 
these episodes.  The examiner further opined that the 
veteran's inservice head trauma appeared to have been minimal 
without loss of consciousness or loss of balance.  The 
examiner did not find that it was likely that this "vague 
condition" was present or caused, or chronically worsened by 
any service-connected insult.  

Analysis

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he currently suffers from a seizure 
disorder as a result of either his service or his service-
connected shrapnel wound of the head.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has failed to provide competent medical evidence 
of a nexus between any current seizure disorder and his 
service or service-connected head injury; an essential 
element to his claim.  In this regard, although several 
treatment records include the veteran's self-reported history 
of inservice onset of seizures, evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, the May 1992 VA 
examiner's opinion that it was unclear whether the condition 
was secondary to a previous head trauma or the result of 
other causes, the Board notes that service connection may not 
be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1996); see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence").  
Finally, the May 1984 opinion and August 1998 neurologist's 
opinion are clearly against the veteran's claim.  Therefore 
his claim for service connection for seizure disorder must be 
denied as not well grounded.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for seizure disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

